 Case 2:17-cv-00328-TC Document 104 Filed 05/04/21 PageID.1239 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

DANIEL ORTIZ,

                        Plaintiff,                      MEMORANDUM DECISION
                                                        & ORDER AFTER TENTH
v.                                                      CIRCUIT’S REMAND OPINION

OFFICER TORGENSON et al.,                               Case No. 2:17-CV-328 TC

                        Defendants.                     District Judge Tena Campbell




       On March 27, 2019, the Court granted summary judgment for Utah Department of

Corrections defendants Allred, Anderson, Braithwait, Burnham, Dennis, Ekker, George,

Peterson, Pickett, Sorensen, Sylvester, and Torgensen. (ECF No. 70, at 31.)

       On appeal, the Tenth Circuit Court of Appeals affirmed this Court’s “judgment as to

Ortiz’s failure-to-protect claim, denial-of-medical-care claim, and retaliation claim” (regarding

Defendant Ekker). (ECF No. 103, at 29.) The Tenth Circuit then vacated (a) “the judgment as to

Ortiz’s retaliation claim as it relates to defendants Anderson and Peterson”; and (b) this Court’s

denial of Ortiz’s motion to compel discovery. (Id.) The court of appeals remanded to this Court

“for proceedings consistent with this opinion.” (Id.)

       With its exhibits, Ortiz’s motion to compel discovery was a substantial 125 pages,

covering all twelve defendants and three claims. (ECF No. 41.) Now, though--with but two

defendants and one claim remaining--much of the motion to compel is irrelevant. Further, Ortiz

will no doubt want to reshape any discovery requests to reflect the Tenth Circuit’s extensive

guidance on discovery and Ortiz’s retaliation claim against Defendants Anderson and Peterson.
 Case 2:17-cv-00328-TC Document 104 Filed 05/04/21 PageID.1240 Page 2 of 3




(ECF No. 103, at 11-15, 18-24.) Ortiz’s motion to compel discovery is thus denied, with the

expectation that, if desired, Ortiz will propose further discovery regarding only his retaliation

claim against Defendants Anderson and Peterson.

       Further, Plaintiff’s motion for appointed counsel was denied in a past order, in which the

Court noted, “however, if, after the case develops further, it appears that counsel may be needed

or of specific help, the Court will ask an attorney to appear pro bono on Plaintiff’s behalf.” (ECF

No. 33, at 2.) Now that time has come: The Court concludes that counsel is needed to help

Plaintiff with post-remand litigation on the lone remaining claim against the sole remaining

defendants, Anderson and Peterson. (ECF No. 103, at 29.) The Court therefore vacates its past

order denying counsel. (ECF No. 33.)

       IT IS ORDERED that:

       (1) Ortiz’s motion to compel discovery is DENIED. (ECF No. 41.)

       (2) The Court’s order denying counsel is VACATED. (ECF No. 33.) Plaintiff's motion

for appointed counsel is now GRANTED. (ECF No. 12.)

       (3) The Clerk of Court must secure pro bono counsel to represent Plaintiff in pursuing,

against Defendants Anderson and Peterson, his claim of unconstitutional retaliation.

       (4) Counsel shall enter an appearance within fourteen days of appointment.

       (5) Within ninety days of entering appearance of counsel, if desired, Plaintiff's counsel

shall make new discovery requests--tailored to the single remaining claim--to Defendants

Anderson and Peterson.




                                                                                                    2
 Case 2:17-cv-00328-TC Document 104 Filed 05/04/21 PageID.1241 Page 3 of 3




        (6) Within 120 days of Plaintiff’s counsel’s entry of appearance, Plaintiff’s and

Defendants’ counsel shall propose a jointly agreed upon scheduling order for potential settlement

or litigation through trial.

        (7) Plaintiff must not act pro bono to file further documents but must instead wait to

consult his attorney, when appointed. Effective now, any documents Plaintiff submits directly to

the Court will be returned to him.

                DATED this 4th day of May, 2021.

                                              BY THE COURT:




                                              TENA CAMPBELL
                                              United States District Judge




                                                                                                   3
